No. 99-40368
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40368
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

SHIRLEY JEAN TOLIVER,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. V-98-CR-29-2
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Shirley Jean Toliver has moved

for leave to withdraw and filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Toliver has filed a pro se

appeal brief in response to the instant motion and contends, in

part, that she was denied the effective assistance of counsel.

The record has not been adequately developed for us to consider

Toliver’s argument on direct appeal.   See United States v. Haese,



162 F.3d 359, 363-64 (5th Cir. 1998), cert. denied, 119 S. Ct.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40368
                                 -2-

1795 (1999).    Our independent review of counsel’s brief,

Toliver’s brief, and the record discloses no nonfrivolous issue

for appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.